      Case 6:20-cv-01177-KHV-JPO Document 224 Filed 03/25/21 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF KANSAS

CAROLYN M. KIEFFABER,                       )
                                            )
                                            )
                         Plaintiff,         )                     CIVIL ACTION
                                            )
v.                                          )                     No. 20-1177-KHV
                                            )
ETHICON, INC. and                           )
JOHNSON & JOHNSON,                          )
                                            )
                                            )
                         Defendants.        )
____________________________________________)

                     MEMORANDUM AND ORDER NUNC PRO TUNC

       This matter comes before the Court on Defendants’ Motion In Limine No. 13 To Preclude

Plaintiffs From Questioning Ethicon Employee Scott Ciarrocca About Documents For Which No

Foundation Has Been Laid (Exhibit M, Attachment 13 to Defendants’ Omnibus Motions in Limine

(Doc. #206)) filed March 8, 2021.1

       Defendants seek to prevent plaintiff from questioning Ciarrocca about documents that he

has never seen, with which he could not reasonably have been familiar, and for which no

foundation has been laid. Under Rule 602, Fed. R. Evid., they argue, this type of “tactic” is plainly

prohibited. Plaintiff responds that without providing specifics about what evidence they are

seeking to exclude, defendants are not entitled to a global ruling that an unknown number of

unspecified documents should be excluded.



       1
                To expedite a ruling on this motion, the Court is communicating the reasons for its
decision without attempting to draft a legal treatise or cite relevant case law. The law in this area
is clear and the Court has taken into account the authorities which are cited in the parties’ briefs,
along with other authorities. If necessary for future proceedings, the Court may supplement this
order with additional findings of fact or legal citations.
      Case 6:20-cv-01177-KHV-JPO Document 224 Filed 03/25/21 Page 2 of 2




       Plaintiff is correct in noting that this issue cannot be resolved on a global scale in advance

of trial. Accordingly, defendants must file a renewed motion which lists each exhibit which

Ciarrocca has never seen, with which he could not reasonably have been familiar, or for which no

foundation has been laid. At that point, they must present argument why Ciarrocca is not a

competent witness as to that exhibit and plaintiff can meaningfully respond. To jump start this

process, no later than March 29, 2021, plaintiff shall provide to defendants a written list of all

exhibits which she will use in questioning Ciarrocca. Any renewed motion in limine shall be filed

no later than April 5, 2021. Prior to that time, the parties must negotiate in good faith in an effort

to dispose of this issue without further attention from the Court.

       IT IS SO ORDERED.

       IT IS FURTHER ORDERED that Defendants’ Motion In Limine No. 13 To Preclude

Plaintiffs From Questioning Ethicon Employee Scott Ciarrocca About Documents For Which No

Foundation Has Been Laid (Exhibit M, Attachment 13 to Defendants’ Omnibus Motions In Limine

(Doc. #206)) filed March 8, 2021, be and hereby is OVERRULED.

               Dated this 25th day of March, 2021 at Kansas City, Kansas.

                                               s/ Kathryn H. Vratil
                                               KATHRYN H. VRATIL
                                               United States District Judge




                                                 -2-
